


EXHIBIT 10.16
TWENTY-FIRST AMENDMENT TO
LEASE


Lessor:        UNION SQUARE LIMITED LIABILITY COMPANY
    
Lessee:        HOMESTREET BANK


Leased Premises:    Commonly referred to as Suite 2000 consisting of an agreed
145,150 rentable square feet (“RSF”) of space in the Two Union Square Building
(the “Building”), as more particularly described in the Lease.


Effective Date of this Amendment:     December 24, 2014


Lessor and Lessee are parties to that certain Office Lease dated March 5, 1992,
as amended by a First Amendment thereto dated August 25, 1992; Second Amendment
thereto dated May 6, 1998; Third Amendment thereto dated June 17, 1998; Fourth
Amendment thereto dated February 15, 2000; Fifth Amendment thereto dated July
30, 2001; Sixth Amendment thereto dated March 5, 2002; Seventh Amendment thereto
dated May 19, 2004; Eighth Amendment thereto dated August 31, 2004; Ninth
Amendment thereto dated April 19, 2006; Tenth Amendment thereto dated July 20,
2006; Eleventh Amendment thereto dated December 27, 2006; Twelfth Amendment
thereto dated October 1, 2007; Thirteenth Amendment thereto dated January 26,
2010; Fourteenth Amendment thereto dated January 19, 2012; Fifteenth Amendment
thereto dated May 24, 2012; Sixteenth Amendment thereto dated September 12,
2012; Seventeenth Amendment thereto dated November 8, 2012; Eighteenth Amendment
thereto dated May 3, 2013; Nineteenth Amendment thereto dated May 28, 2013; and
Twentieth Amendment thereto dated June 19, 2013 (collectively, the “Lease”), and
desire to further amend the Lease to document an extension of the Term and
certain other amendments more specifically set forth below. Capitalized terms
used in this Twenty-First Amendment (this “Amendment”) shall have their meanings
set forth in the Lease, unless otherwise set forth herein.


The parties hereby agree as follows:


1.    Confirmation of Leased Premises Area; Square Footage and Percentage of
Building.


a.    Current Leased Premises. As of the Effective Date of this Amendment, the
Leased Premises constitutes the following areas:



HOM011-0002 v06.CR

--------------------------------------------------------------------------------




Floor
RSF
Usable Square Feet (“USF”)


Retail Level (1314 Sixth Ave., Room 219 Seattle WA 98101)
2,766
2,687
8
14,464
11,913
11
9,550
8,178
14
15,669
13,484
17
14,339
12,001
18
20,553
18,272
19
20,553
18,272
20
20,553
18,272
21
20,553
18,272
22
6,150
5,314
Total
145,150
126,665
Lessee’s Proportionate Share of the Building
12.8859%



b.    Additions and Deletions to the Leased Premises. Effective as of January 1,
2015, (i) 14,464 RSF of space on the 8th Floor of the Building shall be deemed
removed from the Leased Premises (subject to Lessee’s right to use and occupy
same as Swing Space pursuant to Section 2 below); and (ii) the remaining 6,214
RSF of space on the 17th Floor of the Building not currently used/occupied by
Lessee shall be deemed added to the Leased Premises (provided that Lessee shall
not be required to pay Rent with respect to this space until April 1, 2015); and
(iii) the remaining 4,884 RSF of space on the 14th Floor of the Building not
currently being used/occupied by Lessee shall be deemed added to the Premises
(subject to Lessee’s right to use and occupy same as Swing Space pursuant to
Section 2 below). Therefore, on and after January 1, 2015, the Leased Premises
shall constitute the following areas:


Floor
RSF
USF
Retail Level (1314 Sixth Ave., Room 219 Seattle WA 98101)
2,766
2,687
11
9,550
8,178
14
20,553
18,272
17
20,553
18,272
18
20,553
18,272
19
20,553
18,272
20
20,553
18,272
21
20,553
18,272
22
6,150
5,314
Total RSF
141,784
125,881
Lessee’s Proportionate Share of the Building
12.5870%



Diagrams of each floor of the Building on which portions of the Leased Premises
are located are attached hereto as Exhibit “A-1”. Any further re-measurement of
the Building’s rentable and usable square footages shall not result in a change
to Lessee’s rent or other economic terms during the remainder of the current
Term or the Extended Term.


2.    Swing Space. For the period commencing on January 1, 2015 and ending on
the earlier of (a) Substantial Completion of the Tenant Improvements described
below, or (b) December 31, 2016 (the “Swing Space Term”), Lessee shall have a
license to use and occupy for its permitted uses the following areas in the
Building containing a total of approximately 40,602 RSF of space (collectively,
the “Swing Space”): 14,464 RSF located on the 8th Floor of the Building (the
“8th Floor Swing Space”); 4,884 RSF on the 14th Floor of the Building (the “14th
Floor Swing Space”); and 21,254 RSF on the 38th Floor of the Building (the “38th
Floor Swing Space”). Diagrams of each floor of the Building

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-2-

--------------------------------------------------------------------------------




on which portions of the Swing Space are located are attached hereto as Exhibit
“A-2”. The parties acknowledge that (i) prior to the Date of this Amendment, the
8th Floor Swing Space was formerly part of the Leased Premises, and that on the
first day of the Swing Space Term, such portion shall be automatically deemed
surrendered by Lessee to Lessor and shall no longer be considered part of the
Leased Premises, but Lessee may continue to occupy and use same as Swing Space
pursuant to this Section; and (ii) the 14th Floor Swing Space shall be
considered a part of the Leased Premises during the Swing Space Term, provided
that Lessee shall not be required to pay Rent on such portion until after the
Swing Space Term expires. Lessor shall deliver exclusive possession of the 38th
Floor Swing Space to Lessee on or before January 1, 2015. During the Swing Space
Term, Lessee shall comply with all of the terms and provisions of this Lease
except for those provisions requiring the payment of Rent, utility charges,
taxes, or other operating costs as to the Swing Space. The license set forth in
this Section is personal to and may be exercised only by the Lessee named herein
and shall not be assigned or otherwise transferred, voluntarily or involuntarily
to, or exercised by, any person other than such Lessee. Use of the Swing Space
by Lessee shall be on an as is basis, and Lessor shall have no obligation to
repair or to make any improvements or alterations to the Swing Space or to
provide any construction or refurbishing allowance whatsoever. Lessee shall
vacate and surrender the Swing Space to Lessor on or prior to the end of the
Swing Space Term in a similar condition to that upon delivery, broom clean,
normal wear and tear and condemnation and casualty damage not caused by Lessee
excepted, and free of Lessee’s personal property, furniture, cables, fixtures,
and equipment.


a.    Remaining Tenant Improvement Allowance & Reimbursement of Unamortized
Allowance for the 8th Floor Swing Space. Lessee currently is entitled to an
outstanding Tenant Improvement Allowance of $280,533.51. Pursuant to the
Eighteenth Amendment to the Lease dated May 3, 2013, a portion of the foregoing
total Tenant Improvement Allowance amount was made available as to a portion of
the Leased Premises located on the 8th Floor of the Building containing
approximately 5,138 RSF defined therein as the “8th Floor Expansion Premises” in
the amount of $76,453.44 (the “8th Floor Expansion Premises Allowance”); and
(ii) pursuant to the Nineteenth Amendment to the Lease dated May 28, 2013, an
additional portion of the foregoing total Tenant Improvement Allowance was made
available to Lessee as to another portion of the 8th Floor Swing Space
containing approximately 9,326 RSF and defined therein as the “Suite 810
Expansion Premises” in the amount of $108,834.42 (the “Suite 810 Allowance”). On
or before January 1, 2015, Lessee shall relinquish to Lessor the
then-unamortized portion of the 8th Floor Expansion Premises Allowance, which is
agreed to be $53,949.00, and the then-unamortized portion of the Suite 810
Allowance, which is agreed to be $97,923, for a total relinquished amount of
$151,872, which amortization is based on the ratio the number of months between
January 1, 2015 until the expiration date of the current Term as to the Leased
Premises (December 31, 2017) bears to the number of months between the Suite 810
Expansion Premises Commencement Date (as defined in the Nineteenth Amendment)
and December 31, 2017. After the foregoing adjustments, the total remaining
existing Tenant Improvement Allowance to which Lessee remains entitled on and
after January 1, 2015 is $128,661.51, which amount is in addition to the new
Tenant Improvement Allowance made available to Lessee pursuant to Section 6(c)
below.


3.    Extension of Term. The Lease Term is currently scheduled to expire on
December 31, 2017. The Term of the Lease described in Section 1.3 of the Lease
is hereby extended for an additional period of ten (10) years (the “Extended
Term”), so that the new expiration date thereof shall be December 31, 2027 (the
“Expiration Date”).



HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-3-

--------------------------------------------------------------------------------




4.    Rent. On and after the Effective Date of this Amendment, Section 1.4 of
the Lease is hereby amended as follows:


Period
RSF of Leased Premises
Annual Base Rent Rate per RSF
Base Monthly Rent
December 1, 2014 – December 31, 2014
145,150
$28.00
$338,683.33
January 1, 2015 – March 31, 2015
141,784
$29.00
$315,824.50*
April 1, 2015 – Last day of Swing Space Term
141,784
$29.00
$330,841.67**
One (1) day after last day of Swing Space Term – December 31, 2017
141,784
$29.00
$342,644.67***
January 1, 2018 – December 31, 2018
141,784
$32.50
$383,998.33
January 1, 2019 – December 31, 2019
141,784
$33.50
$395,813.67
January 1, 2020 – December 31, 2020
141,784
$34.50
$407,629.00
January 1, 2021 – December 31, 2021
141,784
$35.50
$419,444.33
January 1, 2022 – December 31, 2022
141,784
$36.50
$431,259.67
January 1, 2023 – December 31, 2023
141,784
$37.50
$443,075.00
January 1, 2024 – December 31, 2024
141,784
$38.50
$454,890.33
January 1, 2025 – December 31, 2025
141,784
$39.50
$466,705.67
January 1, 2026 – December 31, 2026
141,784
$40.50
$478,521.00
January 1, 2027 – December 31, 2027
141,784
$41.50
$490,336.33



*Amount includes abatement of Base Rent with respect to (i) 6,214 RSF on the
17th Floor of the Building, and (ii) 4,884 RSF on the 14th Floor of the Building
during this period.


**17th Floor Abatement ends on April 1, 2015; also, this amount includes
abatement of Base Rent with respect to 4,884 RSF on the 14th Floor of the
Building during this period.


***Amount includes abatement of Base Rent with respect to 4,884 RSF on the 14th
Floor of the Building during this period.


5.    Base Indices. The Base Indices shall remain unchanged through and
including December 31, 2018. Effective on January 1, 2019, Section 1.5 of the
Lease is hereby further amended in its entirety to read as follows:


1.5    Base Indices


Consumer Price Index for September 2017.
Cost of electricity per kilowatt‑hour (average) for 12 months ending September
30, 2017.
Janitorial hourly labor rate as of September 30, 2017.
Operating Cost Adjustment Base: Estimated 2017 operating expenses per sq. ft.,
per yr. as reasonably determined by Lessor.
The Tax base amount shall be in keeping with Section 4 excluding any special
assessments that are, or may be, assessed during the term of the Lease.
The first rent adjustment pursuant to Section 3 will be January 1, 2019.


6.    Improvements; Allowances.


a.    Lessor Improvements. Lessor shall: (a) at its sole cost, provide updated
finishes in the restrooms located on the 14th, 17th, 18th, 19th, 20th, and 21st
Floors of the Building in conjunction with the general Building-wide update
program, at a level consistent with those finishes described in Exhibit “B”
attached hereto, all work to be performed in a professional, workmanlike manner
and in compliance with all applicable codes, laws and regulations;

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-4-

--------------------------------------------------------------------------------




(b) at its sole cost, replace lights and ceiling tiles in the office areas of
the Leased Premises with new Building standard products consistent with Lessee’s
finish levels described in Exhibit “B”; and (c) provide an allowance to Lessee
in the amount of $40,000 for each of the 14th, 17th, 18th, 19th, 20th, and 21st
Floors of the Building to be used by Lessee for upgrades to the elevator lobbies
and corridors on such floors to be performed by Lessor (collectively, the
“Lessor Improvements”). All Lessor Improvements shall be performed in a
professional, workmanlike manner and in compliance with all applicable codes,
laws and regulations. Lessor shall use reasonable efforts to coordinate the
schedule for the performance of such work with Lessee, including where
reasonably possible giving approximately ninety (90) days’ notice to Lessee in
advance of work to be performed in the Leased Premises along with a description
of the floor(s) on which such work shall be performed, and shall use
commerically reasonable efforts to minimize interference with Lessee’s use and
enjoyment of the Leased Premises on each such floor when such work is
progressing. Lessee acknowledges that Lessor shall not be required to perform
such work after-hours and that the prosecution of such work may require
temporary closure of restrooms on such floors, which may in turn require
Lessee’s employees and visitors to utilize restrooms on a floor above or below
such floor, although Lessor shall attempt to minimize such closures to the
maximum extent reasonably possible. Furthermore, Lessor shall coordinate the
scheduling of Lessor Improvements relating to ceiling and lighting work on each
floor with Lessee’s desired timing for the performance of its Tenant Work
(defined below) as to each such floor.


b.    Tenant Work. Lessee shall have the right to construct additional
improvements to the Leased Premises based upon mutually approved plans and
specifications. Lessee and Lessor shall cooperate in the design, permitting and
construction of the Tenant Work defined below by responding to requests for
information and taking such other action as may be required of either of them in
connection with approving the plans and specifications and performing the Tenant
Work in a timely fashion. Lessor’s approval shall be required for all Tenant
Work, which approval shall be at Lessor’s sole discretion, except that Lessor’s
approval shall not be unreasonably withheld, conditioned, or delayed with
respect to proposed Tenant Work (i) that is non-structural and cosmetic, (ii)
for which no building permit is required, (iii) that does not involve other
tenant spaces, exterior surfaces of the Building, or Building common areas, and
(iv) does not involve any changes to or interface with major Building systems
(such as plumbing, electrical, mechanical/HVAC, sanitary sewer, storm sewer, and
fire/life safety systems). The “Tenant Work” as used herein shall mean all
construction work performed pursuant to and in accordance with the plans and
specifications which have been approved by Lessor. Lessee may request to perform
additional work different from or in addition to the Tenant Work, except Lessee
may not make any modifications to the approved Tenant Work without Lessor’s
prior writen consent. As long as Lessor is then employing an in-house
construction manager, Lessee shall use a Lessor-approved general contractor for
the Tenant Work, and shall be allowed to negotiate directly with said contractor
so long as subcontract work is competitively bid and contractor does not self
perform more than 15% of said Tenant Work. At the time Lessor reviews and
consents to the plans and specifications for the Tenant Work, Lessor shall
notify Lessee as to which portions thereof shall be subject to removal at the
end of the Lease Term (and any extension or renewal thereof) pursuant to the
Lease. Lessor hereby pre-approves RAFN as a general contractor for the Tenant
Work, and Lessee hereby acknowledges and agrees that (x) Lessee’s general
contractor shall be required to hire union subcontractors for mechanical,
electrical, plumbing, and carpentry trades, and (y) Lessee shall be required to
use Lessor’s pre-approved mechanical, electrical, plumbing, and fire/life safety
subcontractors in connection with the Tenant Work. Lessor shall not charge
Lessee any supervisory or manager fees for the Tenant Work.


c.    Tenant Improvement Allowance. Lessor agrees to provide a “Tenant
Improvement Allowance” of up to $50.00 per RSF of the Leased Premises for
141,784 RSF. The aforementioned Tenant Improvement Allowance shall be spent only
on permanent improvements to the Leased Premises based upon mutually approved
plans and specifications for the Tenant Work. The “Tenant Improvement Costs” as
used herein, shall consist of all direct and indirect costs associated with the
Tenant Work, including: (i) design, including, without limitation, the cost of
preparing the plans and specifications and submittals, permitting, demolition
and preparation work, (ii) “hard” and “soft” construction costs, including,
without limitation, all amounts payable to the general contractor under Lessee’s
contract with its general contractor, including sales tax and other taxes, (iii)
the cost of any changes to the plans and specifications required by Lessor or
any applicable governmental authority, and (iv) all inspection and approval
fees. Any and all Tenant Improvement Costs in excess of the Tenant Improvement
Allowance shall be Lessee’s responsibility and, if performed or paid for by
Lessor, shall be paid upon demand to Lessor. To the extent used by Lessee, Base
Rent shall be repaid to Lessor as follows: beginning on January 1, 2018 and
continuing until the last day of the Extended Term (the “Amortization Period”),
Base Rent shall be increased by an amount necessary to repay (x) with respect to
the first

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-5-

--------------------------------------------------------------------------------




$20/RSF of the Leased Premises of the total Tenant Improvement Allowance,
amortized over the Amortization Period on a straight-line (i.e., at 0%
interest), and (y) with respect to the remainder of the total Tenant Improvement
Allowance, amortized over the Amortization Period with interest at eight percent
(8%) interest. Lessee shall notify Lessor on or before December 31, 2017 how
much of the Tenant Improvement Allowance Lessee has elected to receive from
Lessor. Such election shall be final and binding on Lessee and may not
thereafter be modified without Lessor’s consent. Within a reasonable period
after final completion of the Tenant Work, Lessor shall determine the total
Tenant Improvement Allowance received by Lessee, shall calculate the increased
Base Rent payable by Lessee pursuant to this Section 6(c), and shall provide
written notice thereof to Lessee. Notwithstanding anything to the contrary
elsewhere in the Lease, except as set forth in Section 9 below, the additional
Base Rent reflecting repayment to Lessor of the Tenant Improvement Allowance
described herein shall not abate in the event of any event or occurrence
permitting Lessee to otherwise abate any Rent payable under the Lease.
Furthermore, in the event the Lease terminates for any reason prior to the
scheduled expiration date of the Extended Term, Lessee shall be required to pay
to Lessor at the time of early termination the unrepaid portion of the Tenant
Improvement Allowance.
d.    Space Planning Allowance. In addition to the Tenant Improvement Allowance,
Lessor agrees to provide a “Space Planning Allowance” equal to up to $0.15 per
RSF for 141,784 RSF, to be paid to Lessee’s architect or space planner (or, at
Lessee’s election, reimbursed to Lessee) within thirty (30) days after receipt
of any invoice therefor, as such services are rendered.


7.    Lessee’s Reduction Option.
(a)    Grant of Option. Effective on the fifth (5th) anniversary of the
commencement date of the Extended Term, i.e., January 1, 2023, and continuing
through the remainder of the Extended Term, Lessee shall have the on-going
option (the “Reduction Option”) to terminate the Lease with respect to up to
20,553 RSF of the Leased Premises, subject to the terms and conditions below
(the “Reduction Space”), provided:
(i)    Lessor receives written notice from Lessee of the exercise of its
Reduction Option (the “Reduction Notice”) not less than twelve (12) months prior
to the Reduction Effective Date (defined in Section 7(b) below) as stipulated in
the Reduction Notice (also defined in Section 7(b) below); and
(ii)    The Reduction Effective Date shall not be earlier than the fifth (5th)
anniversary of the commencement date of the Extended Term; and
(iii)    Lessee shall not be in default after notice and beyond any applicable
cure periods under the Lease , as amended hereby, at the time Lessor receives
the Reduction Notice; and
(iv)    No part of the Reduction Space is sublet for any period beyond the
Reduction Effective Date at the time Lessor receives the Reduction Notice,
unless said sublease includes the Reduction Option; and
(v)    The Reduction Space must comprise either (x) a full-floor portion of the
Leased Premises, or (y) one or more portions of the Leased Premises which are
located on multi-tenant floors, provided that (A) in no event shall the total
Reduction Space exceed 20,553 RSF, and (B) if Lessee elects to designate
portion(s) of the Leased Premises situated on multi-tenant floors, all of
Lessee’s then-leased space on such floor(s) must be included as Reduction Space
(provided that, if Lessee is then leasing multiple separate suites on a
multi-tenant floor, and if each such suite has its own code-required access to
the common area hallways on such floor, then Lessee may designate fewer than all
such suites on such floor as Reduction Space); and
(vi)    Lessee executes the Reduction Amendment (defined in Section 7(d) below)
and returns the same to Lessor in accordance with this Section.
(b)    Reduction Notice. The termination date of the Lease with respect to any
Reduction Space shall be the date specified in the Reduction Notice (the
“Reduction Effective Date”). If Lessee exercises its Reduction Option,

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-6-

--------------------------------------------------------------------------------




Lessee shall remain liable for all Rent and other sums due under the Lease with
respect to the Reduction Space up to and including the Reduction Effective Date
even though billings for such may occur subsequent to the Reduction Effective
Date. The Reduction Notice shall also identify the Reduction Space. The Leased
Premises less the Reduction Space is referred to herein as the “Remaining
Portion of the Leased Premises”.
(c)    Repayment of Allowance and Reduction Fee. If Lessee exercises its
Reduction Option, Lessee shall pay to Lessor, within thirty days of receipt of
the Lessor’s statement thereof, a “Reduction Fee,” which is calculated as
follows: the sum of (i) Base Rent due for the Reduction Space for a period of
three (3) full calendar months, calculated at the rate that would have been in
effect as to the Reduction Space during the three (3) month period prior to the
Reduction Effective Date, plus (ii) the then-unrepaid (or unamortized) portion,
as of the Reduction Effective Date, of the Tenant Improvement Allowance,
broker’s commissions paid by Lessor in connection with this Amendment and
allocable on a pro-rata basis to the Reduction Space, and any other construction
or improvement allowance hereafter provided by Lessor to Lessee and allocated on
a pro-rata basis to the Reduction Space. Lessor shall, within thirty (30) days
after Lessee’s request (or Lessor may at any time after receipt of the Reduction
Notice), deliver to Lessee a statement showing the calculation of the Reduction
Fee for any proposed Reduction Effective Date designated by Lessee.
(d)    If Lessee is entitled to and properly exercises the Reduction Option,
Lessor shall prepare an amendment (the “Reduction Amendment”) to reflect the
Reduction Effective Date and the changes in Base Rent, RSF of the Leased
Premises, Lessee’s Percentage of the Building, and other appropriate terms
related to the reduction of the rentable square footage, but in no event shall
Lessor renegotiate or amend any other terms of the Lease without the Lessee’s
written consent. A copy of the Reduction Amendment shall be (1) sent to Lessee
within a reasonable time after receipt of the Reduction Notice, and (2) executed
by Lessee and returned to Lessor in within thirty (30) days thereafter, but an
otherwise valid exercise of the Reduction Option shall be fully effective
whether or not the Reduction Amendment is executed. Notwithstanding anything
else herein or in the Lease to the contrary, as of the date Lessee provides
Lessor with the Reduction Notice, and with respect to the Reduction Space only,
and except in the event the reduction of the Leased Premises contemplated by the
Reduction Notice and this Section is not effectuated for any reason, any right
or option Lessee may have to extend or renew the Term of the Lease shall, with
respect only to the Reduction Space, be forever terminated, and the Reduction
Space shall be excluded from the definition of “Option Space” for purposes of
Lessee’s Right of First Offer/Right of First Refusal described hereinbelow
unless and until an unrelated third party has leased the space.
8.    Building HVAC. Effective as of the Effective Date of this Amendment,
Section 9.1(b) of the Lease is hereby deleted and replaced in its entirety as
follows:


(b)    Heating and air cooling to maintain a temperature condition which in
Lessor’s reasonable business judgment provides for comfortable occupancy of the
Leased Premises during the hours of 8 a.m. to 6 p.m. Monday-Friday, and, upon
request, 9 a.m. to 1 p.m. Saturday, provided Lessee complies with Lessor’s
instructions regarding use of drapes and thermostats and Lessee does not utilize
heat generating machines or equipment which affect the temperature (except as
otherwise permitted under this Lease including but not limited to
Lessor-approved server cooling or heating systems) otherwise maintained by the
air cooling system. Notwithstanding the foregoing, in the event Lessee is
required or elects to install supplemental air-cooling equipment within the
Leased Premises, it shall do so at its sole cost and expense. Such equipment
shall be subject to Lessor’s reasonable approval and shall be required to be
connected to the Building’s condenser water loop, for which an additional
monthly fee shall be paid for the consumption of water and electricity. Lessor
hereby agrees that the existing equipment is in good working order. Upon request
Lessor shall make available at Lessee’s expense after hours heat or air-cooling.
The minimum use of after-hours heat or air cooling and the cost thereof shall be
determined by Lessor and confirmed in writing to Lessee (currently
$27/hour/floor), as the same may change from time to time.


9.    Utility Interruptions. Effective as of the Effective Date of this
Amendment, the second paragraph of Section 9.4 of the Lease is hereby deleted in
its entirety and replaced with the following: “In the event any essential
services

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-7-

--------------------------------------------------------------------------------




and utilities to the Premises are interrupted due to the negligence or willful
misconduct of Lessor and such interruption lasts longer than forty-eight (48)
hours, Rent (including operating costs and taxes) shall be abated to the extent
the use and enjoyment of the Leased Premises are thereby materially and
adversely affected from the end of such 48-hour period until the interruption
ceases.” The remainder of Section 9.4 of the Lease remains in full force and
effect.
10.    Signage. Effective as of the Effective Date of this Amendment, Section 13
of the Lease is hereby deleted and replaced in its entirety as follows:


13.    SIGNAGE AND PLAZA IDENTIFICATION.


13.1     General. Lessee shall not inscribe any inscription or post, place, or
in any manner display any sign, notice, picture, placard or poster, or any
advertising matter whatsoever, anywhere in or about the office space portion of
the leased premises at places visible (either directly or indirectly as an
outline or shadow on a glass pane) from anywhere outside the office space
portion of the Leased Premises without first obtaining Lessor’s written consent
thereto. Any such consent by Lessor shall be upon the understanding and
condition that Lessee will remove the same at the expiration or sooner
termination of this lease and Lessee shall pay Lessor the cost to repair any
damage to the Leased Premises or the Building caused thereby. Lessor shall have
the right to prohibit any advertising by Lessee which, in its reasonable
opinion, tends to impair the reputation of the Building as a first-class
shopping, business or professional area.


13.2     Window Signage. Notwithstanding the foregoing, Lessee shall have the
right to install signage on the outer surfaces of any retail spaces it occupies
and display promotional materials in the windows of such space. Such signage
shall be professional in nature. Lessee shall submit its permanent window
signage plans to Lessor for advance approval as to style, materials, and
aesthetics, such approval not to be unreasonably withheld, conditioned or
delayed. Lessee acknowledges that Lessor will require any window signage to be
professional in appearance and in keeping with the first class nature of the
Building. Garish signs will therefore be prohibited. Lessee shall also have the
right to use a likeness of the Building or its branch bank location in its
promotional materials.


13.3    Other Signage. Lessor hereby approves Lessee’s signage existing as of
the Date of this Amendment. Furthermore, the parties have identified additional
signage for Lessee as described and depicted on the diagrams attached hereto as
Exhibit “C” which Lessor hereby approves subject to Lessor’s approval of final
shop drawings and method of installation and compliance with required permits
and codes.    


13.4    Signage Rights Personal. The signage rights described in this Section 13
are personal to the originally-named Lessee, subsidiary, parent, Affiliate or
Permitted Transferee, hereunder, and may not be used, exercised, or assigned,
voluntarily or involuntarily, by or to any person or entity other than such
Lessee.


11.    Permitted Transfers. Effective on the Date of this Amendment, a new
Section 22.7 is added at the end of Section 22 of the Lease, as follows:
22.7 Permitted Transfers. Notwithstanding anything to the contrary in this
Lease, Lessee may, without Lessor’s prior written consent, but with prior notice
to Lessor, assign the Lease or sublet all or portions of the Leased Premises to
(any of the following, a “Permitted Transfer”): (i) its subsidiary, parent, or
Affiliate (defined below); or to (ii) a successor entity related to Lessee by
merger, consolidation, non-bankruptcy reorganization, the sale of all or
substantially all of Lessee’s assets to such successor entity, or government
action; provided that, in the event of a Permitted Transfer pursuant to clause
(i) above, the subsidiary, parent, or Affiliate remains at all times the
subsidiary, parent, or Affiliate, as the case may be, of Lessee; and in the
event of a Permitted Transfer pursuant to clause (ii) above, if Lessee is not
the surviving entity, the successor entity has a net worth at least

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-8-

--------------------------------------------------------------------------------




equal to the greater of the net worth of Lessee upon mutual execution of this
Lease or the net worth of Lessee immediately prior to such Permitted Transfer.
As used herein, (A) “Affiliate” shall mean an entity which (aa) directly or
indirectly controls Lessee, (bb) is under the direct or indirect control of
Lessee or (cc) is under common direct or indirect control with Lessee. The term
“control” shall mean ownership of fifty-one percent (51%) or more of the voting
stock, shares, membership interests, or other equity interests or rights of the
controlled entity (any of which “Equity Interests”), (B) “Parent” shall mean a
company or other entity which owns fifty-one percent (51%) or more of Lessee’s
Equity Interests, and (C) “subsidiary” shall mean a company or other entity,
fifty-one percent (51%) or more of whose Equity Interests is owned by Lessee. In
the event of any Permitted Transfer permitted by this paragraph, Lessee shall
not be required to pay any portion of Lessee’s net profit described in Section
22.3 of the Lease. A copy of the documentation effecting such Permitted Transfer
shall be delivered to Lessor not later than the effective date thereof.


12.    Termination of Expansion Options. Effective as of the Date of this
Amendment, Section 27 (Expansion Options) is hereby deleted and shall be of no
further force or effect.


13.    Right of First Offer/Right of First Refusal. Effective as of the Date of
this Amendment, Section 28 of the Lease, as previously amended, is hereby
deleted and replaced in its entirety as follows (for the avoidance of doubt, the
Existing Rights (defined below) in favor of Lessee as described in the table
attached hereto as Exhibit “D” shall continue in full force and effect and the
priority thereof in relation to the rights of other tenants in the Building
shall not be affected, notwithstanding new Section 28 as provided below):
 
28.1    Commencing on the Effective Date, and continuing throughout the term of
this Lease as extended hereby (including through subsequent extension options),
Lessee shall have the following described Right of First Offer/Right of First
Refusal to lease any and all available space in the low rise elevator bank
(i.e., floors 4-22, inclusive) in the Building) (the “Option Space”), subject
only to the contrary rights (e.g., expansion options, rights of first refusal,
and rights of first offer, extension options and renewal options) granted to
other tenants prior to the date of mutual execution hereof; all such existing
contrary rights are set forth in the table attached hereto as Exhibit “D” (the
“Existing Rights”). Any Option Space shall be based upon a new base year.


28.2    When Lessor first learns that any portion of the Option Space is or will
be available and is not subject to any Existing Rights, Lessor shall promptly
notify Lessee in writing (the “Notice of Availability”) of the fact and the
anticipated date of delivery (the “Delivery Date”). Lessor will use good faith
efforts to provide a Notice of Availability approximately twelve (12) months
prior to the expected date of availability where reasonably possible. Lessee
shall then have forty-five (45) days (the “Response Period”) after receipt of
the Notice of Availability (provided that the Response Period shall be reduced
to ten (10) business days in cases where Lessor provides a Notice of
Availability due to an unforeseen or unscheduled vacancy in any Option Space,
and Lessor shall state the reason for such shortened Response Period with
reasonable particularity in its Notice of Availability) in which to elect (the
“Right of First Offer”) in writing to lease the Option Space described therein
(the “Notice of Acceptance”). If Lessee fails to provide a Notice of Acceptance
by the end of the Response Period, then (i) Lessor shall be free to offer the
subject Option Space for lease to the market, subject, however, to Lessee’s
rights (if any) pursuant to Section 28.3 below; and (ii) Lessee shall not be
entitled to receive a Notice of Acceptance pursuant to this Section 28.2 until
approximately twelve (12) months prior to the scheduled expiration date
(including any exercised extension or renewal terms) of any third-party lease
entered into by Lessor following Lessee’s waiver of its rights hereunder. If
Lessee timely provides a Notice of Acceptance exercising its Right of First
Offer, the subject Option Space shall be added to the Leased Premises under the
same terms and conditions as are then applicable to the Leased Premises then
being leased by Lessee, including without limitation as to term, extension
options, and per-square foot base monthly rent and the timing of any applicable
rent increases; provided however, that:



HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-9-

--------------------------------------------------------------------------------




(a)    The subject Option Space shall be deemed added to the Leased Premises and
Rent will commence being due and payable with respect thereto, on the date (such
date, the “Option Space Commencement Date”) that is the earlier to occur of (i)
the date that is one hundred twenty (120) days after Lessor makes the subject
Option Space available for commencement of Lessee’s Tenant Improvements, and
(ii) the date on which Lessee occupies any portion of the subject Option Space
for beneficial business purposes;


(b)    Lessee will not be charged any rent, utility charges or other operating
costs or expenses as to the subject Option Space between the Delivery Date and
the Option Space Commencement Date;


(c)    Lessee shall accept delivery of the subject Option Space on the Delivery
Date in its then as-is condition and shall be responsible for any alterations
desired by it to the subject Option Space to prepare it for occupancy, and if
Lessor is delayed in delivering possession of the subject Option Space due to
the holdover or unlawful possession of any portion of such space by any third
party, Lessor shall use commercially reasonable, good faith efforts to obtain
possession of such space, and the Delivery Date and Option Space Commencement
Date shall be appropriately delayed and Lessee will not lose its rights to such
Option Space;


(d)    The per-square foot Tenant Improvement Allowance allocable to the subject
Option Space shall be $2.00 per square foot per year of remaining Lease Term, up
to a maximum of $20.00 per square foot, after the date of mutual execution of
this Amendment, prorated for partial years;


(e)    Lessor shall grant to Lessee a Supplemental Allowance allocable to the
subject Option Space, which shall be equal up to $30.00 per-square foot, and if
elected to be received by Lessee which shall be amortized with interest at eight
percent (8%) per annum over the remainder of the Term, as extended pursuant to
this Amendment. after the Option Space Commencement Date.


28.3    If Lessee does not provide a Notice of Acceptance as described in
Section 28.2 above, then Lessor shall be free to market the subject Option Space
for Lease to any third party; provided that, if either:


(A) if Lessor shall at any time thereafter receive a bona fide offer from a Bank
Competitor (defined in Section 28.4 below) to lease all or any part of the
subject Option Space, which offer Lessor shall desire to accept, or


(B) the subject Option Space does not become subject to an executed letter of
intent (executed by both parties: i.e., Lessor and the prospective new tenant)
or other written indicia of commitment by any other third-party to negotiate and
enter into a lease for such space within one hundred twenty (120) days after
expiration of the Response Period (for the avoidance of doubt, satisfaction of
the foregoing requirement shall not be deemed to require an executed lease with
such third party), and if Lessor shall thereafter receive a bona fide offer from
any third party to lease all or any part of the subject Option Space, which
offer Lessor shall desire to accept (as evidenced by the mutual execution of the
letter of intent or other objective written acknowledge of acceptance), then
Lessor shall promptly provide to Lessee a Notice of Availability along with a
copy of such third-party offer, and Lessee shall have ten (10) business days
thereafter in which to elect to lease the subject Option Space (the “Right of
First Refusal”) by delivery of a Notice of Acceptance to Lessor. If Lessee fails
to timely provide a Notice of Acceptance as aforesaid, then (i) Lessor shall be
free to offer the subject Option Space for lease to the market, free from
Lessee’s Right of First Offer and Lessee’s Right of First Refusal; and (ii)
Lessee shall not be entitled to receive a Notice of Acceptance pursuant to this
Section 28.3 until approximately twelve (12) months prior to the scheduled
expiration date (including any exercised extension or renewal terms) of any
third-party lease entered into by Lessor following Lessee’s waiver of its rights
hereunder. However, Lessee’s Right of First Refusal shall again arise as to the
subject Option Space and the procedures described in this Section 28.3 shall be
followed if

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-10-

--------------------------------------------------------------------------------




(x) there is any Material Modification (defined below) in the terms of the third
party offer, or (y) a failure to enter into a binding lease with the third party
making the offer within one hundred eighty (180) days after the date of the
expiration of the 10-business day period described above. As used herein, a
“Material Modification” shall mean that effective rental rate for the subject
Option Space, taking into account free rent periods, tenant construction
allowances, and similar monetary concessions, is less than ninety-five percent
(95%) of the effective rent reflected in the Notice of Availability and the
original third-party offer. If Lessee timely provides a Notice of Acceptance
exercising its Right of First Refusal, the subject Option Space shall be added
to the Leased Premises under the same terms and conditions as are then
applicable to the Leased Premises then being leased by Lessee except to the
extent they are modified by such third-party offer, the latter of which shall
control; provided further that:


(a)    if there are three (3) or more years remaining on the Term of the Lease
as to the original Leased Premises, then the Term of the Lease as to the subject
Option Space shall be coterminous with the Term as to the original Leased
Premises, notwithstanding anything to the contrary in the third-party offer;


(b)    The Delivery Date, Option Space Commencement Date, and condition at
delivery of the subject Option Space shall be as set forth in the third-party
offer, provided that if Lessor is delayed in delivering possession of the
subject Option Space due to the holdover or unlawful possession of any portion
of such space by any third party, Lessor shall use commercially reasonable, good
faith efforts to obtain possession of such space, and the Delivery Date and
Option Space Commencement Date shall be appropriately delayed and Lessee will
not lose its rights to such Option Space; and


(c)    If the third-party offer contains any broker’s commissions, tenant
improvement or construction allowances of any type, then: (i) such broker’s
commissions and allowance(s) shall be prorated based on the ratio the remainder
of the Term of this Lease following the Option Space Commencement Date bears to
the offered lease term in the third-party offer; and (ii) Lessee shall be
permitted to apply up to $3.00 per square foot per year of such prorated
allowance to reduce the per square foot rental rate set forth in the third-party
offer on a 1:1 basis. For example, if the prorated allowance is $20.00 per
square foot on a five year remaining term, Lessee may reduce the prorated
allowance by $15.00 per square foot ($3.00 per square foot per year x 5 years)
and reduce the per square foot rental rate by $3.00 per square per year. The
remaining $5.00 per square foot of such prorated allowance shall be made
available to Lessee as a Tenant Improvement Allowance funded by Lessor.


28.4    As used herein, a “Bank Competitor” shall mean any state or federally
chartered financial institution which is regulated by the Federal Reserve, the
FDIC, the OCC, the NCUA, or the Washington Department of Financial Institutions,
and which has at least ten (10) retail branches within the State of Washington.


28.5    If Lessee duly exercises its Right of First Offer or Right of First
Refusal, as applicable, Lessor shall promptly prepare, and Lessee shall promptly
execute, a suitable amendment to the Lease to memorialize such terms and
conditions consistent with the foregoing; provided, however, that failure of the
Lessee to execute such amendment shall not affect the binding nature of Lessee’s
exercise of such right.



HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-11-

--------------------------------------------------------------------------------




14.    Option to Extend. Effective as of the Date of this Amendment, Section 29
of the Lease, as previously amended, is deleted and replaced in its entirety as
follows:
29.    OPTION TO EXTEND
29.1    Grant of Option. Lessee shall have the option to further extend the Term
of this Lease for one (1) additional term of five (5) years (the “Second
Extended Term”), provided Lessee fully satisfies the conditions hereafter
stated. If so extended, the term of this Lease shall continue as though the
Second Extended Term were part of the original term hereof, except the Base
Monthly Rent shall be Market Rate (as defined below) for like space in like
buildings, as more fully described below.
29.2    Exercise of Option. Lessee’s right to extend as above stated is subject
to the following conditions:
i.    Lessee shall give Lessor twelve (12) months’ prior written notice pursuant
to this Section (the “Extension Notice”).
ii.    This Lease shall be in full force and effect, and Lessee shall not be in
default after notice and beyond any applicable notice or cure periods under the
Lease when said notice is given.
iii.    Within 30 days after receipt of the Extension Notice from Lessee, Lessor
shall give written notice of the rental rate being offered for the Second
Extended Term. Lessee shall confirm in writing the Base Monthly Rent for the
Second Extended Term within thirty (30) days after notification by Lessor of
said rental rate being offered, or, if Lessor and Lessee are unable to agree
upon the Market Rate within said thirty (30) day period, Lessee and Lessor shall
confirm in writing the Base Monthly Rent for the Second Extended Term within
thirty (30) days after completion of the arbitration process described below.
v.    The Base Indices will be amended to reflect the then current calendar year
and amount at the time of the commencement of the Second Extended Term
vi.    Upon receipt of Lessee’s acknowledgement, Lessor shall prepare an
amendment modifying the Lease to state the Extended Term and the Base Monthly
Rent for the Extended Term.
29.3    Market Rate. As used in this Section, the term “Market Rate” at any
point in time shall mean the Base Monthly Rent per RSF in pending or completed
renewal lease transactions, at such point in time, subject to Section 29.4
below:
i.    for space in the Building and for space in other office buildings in the
downtown Seattle area that are comparable to the Building in age, class and
quality, which space is comparable in size, location, configuration, view (to
the extent relevant) and degree of leasehold improvement to the space in the
Building to be leased by Lessee with respect to which such rate is to apply; and
ii.    for a lease term of substantially the same duration and commencement date
as the Second Extended Term.
29.4    Factors Affecting Determination of Market Rate. In determining such
Market Rate, there shall be taken into account, among other things, accepted
rental rates, rental abatement

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-12-

--------------------------------------------------------------------------------




concessions being granted, construction and other allowances, contributions and
concessions being granted, financing of leasehold improvements being
incorporated into such rates, concessions being made for the construction of the
leasehold improvements, and all other concessions being granted to renewing
tenants, as the case may be, and escalation “Stops” or base years and other
escalation benchmarks being utilized to determine such rates. All such
concessions, allowances, contributions, and financing are hereafter collectively
referred to as “Concessions”. Market Rate (determined without reduction for
Concessions) may be reduced by reason of rent abatement Concessions or similar
Concessions to the extent necessary to spread the amount of such concessions
over the full term of the Second Extended Term.
29.5    Procedures. Should Lessee and Lessor be unable to agree on the Base
Monthly Rent for the Second Extended Term, the Market Rate for such Extended
Term shall be determined by arbitration, as set forth below. Such arbitration
shall be before one (1) disinterested and experienced arbitrator, if one can be
agreed upon; otherwise, before three (3) disinterested and experienced
arbitrators: one named by Lessor; one by Lessee; and the third by the two
arbitrators thus chosen (provided, that if said two arbitrators cannot agree
upon a third arbitrator within thirty (30) days after they have been named, then
a third arbitrator shall be appointed by the presiding judge of the Superior
Court for King County, Washington, upon motion of either Lessor or Lessee. As
used herein, a “disinterested and experienced arbitrator” shall be a person (i)
who shall not have a direct or indirect financial interest in the decisions to
be made by the arbitrator(s); (ii) who shall not be an officer, director,
employee, or agent of Lessor or Lessee, and (iii) who shall have at least ten
(10) years’ professional or business experience in the Seattle market with
respect to the management and leasing of commercial real estate as a leasing
agent, broker, or other relevant capacity. The arbitrator(s) shall determine the
Market Rate for the Second Extended Term. Except as may be otherwise provided in
this Lease, the arbitrator(s) shall conduct the arbitration proceedings in
accordance with the then currently published rules of the American Arbitration
Association applicable to commercial arbitrations. Except as may be otherwise
provided in this Lease, the arbitrator(s) designated and acting under the Lease
shall make his/her/their award in strict conformity with the foregoing rules and
shall have no power to depart from or change any of the provisions thereof. All
arbitration proceedings hereunder shall be conducted in Seattle, Washington. The
appointment of arbitrators shall be signified in writing by each party to the
other. If Lessor or Lessee shall fail to so appoint an arbitrator for a period
of fifteen (15) business days after written notice from the other party to make
such appointment, then the arbitrator appointed by the party not in default
under this Section 29.5 shall appoint a second arbitrator, and the two so
appointed shall appoint a third arbitrator. The arbitrator(s), after being duly
sworn to perform his or their duties with impartiality and fidelity, shall
proceed to determine the Market Rate for the Second Extended Term. The
arbitration hearing shall be conducted and the decision of the arbitrator(s)
shall be rendered within sixty (60) days after their appointment, and such
decision shall be in writing and in duplicate, one counterpart thereof to be
delivered to each of the parties hereto. The decision of the arbitrator(s) shall
be binding, final and conclusive on the parties. Fees of the arbitrator(s) and
the expenses incident to the proceeding shall be borne equally between Lessor
and Lessee if a single arbitrator is used. If three arbitrators are used, each
party shall pay the fees and costs of the arbitrator selected by it and the
parties shall share equally in the fees and costs of the third arbitrator. Fees
of the respective counsel engaged by the parties, and fees of expert witnesses
or other witnesses called by the parties shall be paid by the respective party
engaging such counsel or calling or engaging such witness.
15.    Parking. Effective as of January 1, 2015, Section 30 of the Lease is
hereby deleted and revised in its entirety to read as follows:
30.    PARKING. Lessor shall provide Lessee with the right to lease (i)
thirty-three (33) monthly parking permits for spaces in the controlled access
area (as currently designated) of the Union Square Garage, plus (ii) fifty-nine
(59) parking permits for additional unreserved spaces elsewhere in the Union
Square Garage, for a total of ninety-two (92) stalls. If the RSF of the Leased
Premises ever

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-13-

--------------------------------------------------------------------------------




increases or decreases, the number of monthly parking permits available to
Lessee shall be appropriately adjusted based on a ratio of one (1) monthly
parking permit per 1,500 RSF in the Leased Premises, provided that (i) any such
added monthly parking permits may be for unreserved spaces, and (ii) Lessee
shall elect whether any such subtracted monthly parking permits are taken from
Lessee’s unreserved monthly parking permits or from Lessee’s reserved monthly
parking permits. The rate for each of the aforementioned monthly parking permits
shall be seventy-five percent (75%) of market rate in the Building. In addition,
Lessor shall provide Lessee with up to 1,000 hours of validation per month at
fifty (50%) percent of market rates for the building.
16.    Exclusivity; ATM Rights. Effective as of the Effective Date of this
Amendment, Section 36 of the Lease is hereby deleted and revised in its entirety
to read as follows:


36.    EXCLUSIVITY; ATM RIGHTS.


36.1    Lessee’s Exclusive Bank Branch and ATM Rights. Lessor hereby agrees
that, during the Extended Term, as it may be extended further, so long as Lessee
is then operating a branch bank facility in all or substantially all of that
portion of the Leased Premises on the plaza level of the Building with street
frontage on Sixth Avenue (the “Branch Bank Requirement”), Lessor shall not lease
any other space in the retail or plaza areas of either the Building or the One
Union Square Building (collectively, the “Retail Areas”), for any standard
retail banking uses (e.g., the taking of deposits, the cashing of checks, etc.).
Furthermore, during the Extended Term, as it may be extended further, so long as
the Branch Bank Requirement is satisfied, Lessor shall not permit any state or
federally chartered financial institution (other than Lessee) to install or
operate any automated teller machines (“ATMs”) in the retail or plaza area of
the Building; provided that this sentence shall not apply to the Existing ATM
described below.


36.2    Lessee’s Right to Install Additional ATM. Lessee shall have the right at
any time during the Extended Term, as it may be extended further, and at its
sole cost and expense, to install, operate, repair, maintain, and, upon
expiration or earlier termination of the Lease, remove and restore affected
surface finishes, one (1) additional ATM in the Building’s lobby near the
Convention Center entrance and east of the easternmost elevators serving the
Union Square Garage (the exact location to be determined by agreement of the
Lessee and Lessor). The design, construction, materials, and installation (and
contractors therefor) shall be subject to the reasonable prior approval of
Lessor, and Lessee shall coordinate the design thereof to be consistent with the
level of finishes in the lobby area, as the same may be redesigned or remodeled
by Lessor from time to time.


36.3    Existing Third Party ATM. Lessee acknowledges that Lessor has an
existing agreement (the “Existing ATM Agreement”) with Key Bank for the use and
operation of an automated teller machine (the “Existing ATM”) in the lobby area
of the Building. Lessor agrees to use commercially reasonable efforts to seek
the termination of the Existing ATM Agreement or relocation of the Existing ATM
in 2015 or 2016, in either case on terms and conditions and at a cost acceptable
to Lessor in its sole but reasonable discretion; provided that the foregoing
shall neither obligate Lessor to accomplish either of the foregoing by any
particular date nor require Lessor to agree to pay costs or accept any other
terms or conditions in connection with such efforts that are not acceptable to
Lessor in its sole but reasonable discretion.


17.    Hazardous Substances. Effective as of the Date of this Amendment, a new
Section 39 is hereby added to the end of the Lease as follows:


39.    HAZARDOUS SUBSTANCES. If, at any time during the Extended Term, the
common areas of the Building or the Leased Premises shall be found to contain
asbestos, or asbestos-containing materials, or other hazardous materials or
hazardous substances in violation of applicable federal, state or local laws,
Lessor shall remove or cause the removal of (or otherwise treat or abate in
accordance with all applicable laws) such asbestos, or asbestos-containing
materials, hazardous

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-14-

--------------------------------------------------------------------------------




materials or hazardous substances in accordance with the requirements of such
laws, and Lessor shall indemnify and defend Lessee, its successors, assigns,
agents, officers, employees and contractors from the existence, removal, and/or
abatement thereof. Lessor has received no notice from any state or federal
agency concerning the presence of asbestos, asbestos-containing materials,
hazardous materials or toxic waste in violation of applicable laws. In the event
Lessor receives any such notice during the Lease Term or any extension or
renewal thereof, Lessor shall promptly provide Lessee with a copy of such
notice. The foregoing obligations of Lessor shall not apply with respect to any
asbestos, asbestos-containing materials, hazardous materials or hazardous
substances placed in the Leased Premises or elsewhere in the Building by Lessee
or its agents, employees, or contractors. Lessee shall not cause the Leased
Premises or other portions of the Building to contain asbestos,
asbestos-containing materials, hazardous materials, or hazardous substances in
violation of such laws and Lessee shall remove or cause the removal or abatement
of any such asbestos, asbestos-containing materials, hazardous materials or
hazardous substances placed upon the Leased Premises by Lessee or its agents,
employees, or contractors in accordance with the requirements of such laws.
Hazardous substance or materials will not include cleaning solutions or other
chemicals or materials used in the ordinary course of Lessee’s business.
18.    ADA Compliance. Effective as of the Date of this Amendment, a new Section
40 is hereby added to the end of the Lease as follows:


40.    ADA COMPLIANCE. Lessor and Lessee acknowledge that, in accordance with
the provisions of the Americans with Disabilities Act (the “ADA”),
responsibility for compliance with the terms and conditions of Title III of the
ADA may be allocated as between Lessor and Lessee. Notwithstanding anything to
the contrary contained in the Lease, Lessor and Lessee agree that the
responsibility for compliance with the ADA (including, without limitation, the
removal of architectural and communications barriers and the provision of
auxiliary aids and services to the extent required) shall be allocated as
follows: (i) Lessee shall be responsible for compliance with the provisions of
Title III of the ADA for any construction, renovations, alterations and repairs
made within the Leased Premises if such construction, renovations, alterations
and repairs are made by Lessee, at its expense without the assistance of the
Lessor (including any Tenant Work performed by Lessee or its contractors)
subject to the Tenant Improvement Allowance; (ii) Lessee shall be responsible
for compliance with the provisions of Title III of the ADA for all construction,
renovations, alterations and repairs Lessor makes within the Leased Premises to
the extent triggered by Lessee’s unique use of the Leased Premises or any
alterations desired by it thereto, whether at Lessor’s or Lessee’s expense
subject to the Tenant Improvement Allowance; and (iii) Lessor shall be
responsible for compliance with the provisions of Title III of the ADA for all
exterior and interior areas of the Building not included within the Leased
Premises, and also for Lessor Improvements or Lessor’s work under this
Amendment. Lessor agrees to indemnify, defend and hold Lessee harmless from and
against any claims, damages, costs and liabilities arising out of Lessor’s
failure, or alleged failure, as the case may be, to comply with Title III of the
ADA, which indemnification obligation shall survive the expiration or
termination of this Lease. Lessee agrees to indemnify, defend and hold Lessor
harmless from and against any claims, damages, costs and liabilities arising out
of Lessee’s failure, or alleged failure, as the case may be, to comply with
Title III of the ADA, which indemnification obligation shall survive the
expiration or termination of this Lease. Lessor and Lessee each agree that the
allocation of responsibility for ADA compliance shall not require Lessor or
Lessee to supervise, monitor or otherwise review the compliance activities of
the other with respect to its assumed responsibilities for ADA compliance as set
forth in this Section. The allocation of responsibility for ADA compliance
between Lessor and Lessee, and the obligations of Lessor and Lessee established
by such allocations, shall supersede any other provisions of the Lease that may
contradict or otherwise differ from the requirements of this Section.


19.    Broker Fee. Lessee shall defend, indemnify, and hold Lessor harmless from
all claims and liabilities or expenses arising from agreements or other
arrangements made by or on behalf of Lessee with any brokers, finders or other
persons except Lessor shall pay a fee as set forth in a separately executed
agreement between Lessor and Jones

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-15-

--------------------------------------------------------------------------------




Lang La Salle Americas, Inc. to Hughes McLaughlin and Rob Nielsen of Jones Lang
LaSalle Americas, Inc. upon the full execution of this Amendment.
20.    Full Force and Effect. Except as modified herein, the Lease remains
unmodified and in full force and effect.


21.    Counterparts. This Amendment may be executed in counterparts, each of
which, when combined, shall constitute one single, binding agreement. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


[SIGNATURES ON NEXT PAGE]
    

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-16-

--------------------------------------------------------------------------------








DATED as of the Date of this Amendment first above set forth.




Lessee:


HOMESTREET BANK,
a Washington state chartered savings bank








By
     
Title:


Date:
Lessor:


UNION SQUARE LIMITED LIABILITY COMPANY, a Washington limited liability company


By: Washington Real Estate Holdings, LLC, a Washington limited liability
company, its Manager


   By   
           Mark Barbieri - Executive Vice President                        


Date:


HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-17-

--------------------------------------------------------------------------------






STATE OF WASHINGTON


COUNTY OF KING


ss.





I certify that I know or have satisfactory evidence that Mark Barbieri is the
person who appeared before me, and said person acknowledged that said person
signed this instrument, on oath stated that said person was authorized to
execute the instrument and acknowledged it as the Executive Vice President of
Washington Real Estate Holdings, LLC, a Washington limited liability company,
the Manager of UNION SQUARE LIMITED LIABILITY COMPANY, a Washington limited
liability company, to be the free and voluntary act of such limited liability
company for the uses and purposes mentioned in the instrument.


Dated this ____ day of ____________________ 2014.




(Affix seal or stamp below)

--------------------------------------------------------------------------------

(Signature of Notary)





--------------------------------------------------------------------------------

(Legibly Print or Stamp Name of Notary)
Notary public in and for the State of Washington,
residing at     
My appointment expires     








STATE OF WASHINGTON


COUNTY OF KING


ss.





I certify that I know or have satisfactory evidence that
___________________________ is the person who appeared before me, and said
person acknowledged that said person signed this instrument, on oath stated that
said person was authorized to execute the instrument and acknowledged it as the
___________________of HOMESTREET BANK, a Washington state chartered savings
bank, to be the free and voluntary act of such entity for the uses and purposes
mentioned in the instrument.


Dated this ____ day of ____________________ 2014.




(Affix seal or stamp below)

--------------------------------------------------------------------------------

(Signature of Notary)





--------------------------------------------------------------------------------


HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-18-

--------------------------------------------------------------------------------




(Legibly Print or Stamp Name of Notary)
Notary public in and for the State of Washington,
residing at     
My appointment expires     



HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-19-

--------------------------------------------------------------------------------




EXHIBIT A-1


LEASED PREMISES DIAGRAMS


[See attached nine (9) sheets.]



EXHIBIT A-1

--------------------------------------------------------------------------------




[exhibita1.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-21-

--------------------------------------------------------------------------------




[exhibita12.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-22-

--------------------------------------------------------------------------------




[exhibita13.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-23-

--------------------------------------------------------------------------------




[exhibita14a01.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-24-

--------------------------------------------------------------------------------




[exhibita15.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-25-

--------------------------------------------------------------------------------




[exhibita16.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-26-

--------------------------------------------------------------------------------




[exhibita17.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-27-

--------------------------------------------------------------------------------




[exhibita18.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-28-

--------------------------------------------------------------------------------




[exhibita19.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-29-

--------------------------------------------------------------------------------




EXHIBIT A-2


SWING SPACE DIAGRAMS


[See attached three (3) sheets.]



EXHIBIT A-2

--------------------------------------------------------------------------------




[exhibita21.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-31-

--------------------------------------------------------------------------------




[exhibita22.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-32-

--------------------------------------------------------------------------------




[exhibita23.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-33-

--------------------------------------------------------------------------------




EXHIBIT B


APPROVED FINISHES & OTHER SPECIFICATIONS


General Ceiling Tile/Grid Specifications


•
Grid to be TUS building standard white (USG profile DX)

•
Tile to be USG Mars 28” x 28” custom size white regular tile SLT 



General Office Light fixture Specifications


•
Juno Recessed 2’ x 2’ LED Opal Basket, Model #SP30622-3930UWH3F6  (8’ x 10’
spacing between fixtures)



Elevator Lobby Conceptual Design & Finish Specifications


•
Similar in design & quality of finishes of Tenant Plum Creek Timber’s Elevator
lobby on Floor 31



Men’s/Women’s Restroom Specifications


•
Flooring: Porcelain tile, 12” x 24” x 3/8” brick installation plus cove & corner
base, ADA compliant for slip resistance

•
Wet walls: Porcelain tile, 12” x 24” x 3/8” full height installation with 20%
coverage of accent mosaic (stone or glass) tile stripe.

•
Remaining walls: Carnegie Xorel Wall covering, Pattern “Dash” with X-Protect
Wall backing, 56”W roll or similar

•
Ceiling: Painted GWB, Level 4 with flat sheen paint

•
General Lighting: Recessed LED linear fixtures in soffits washing walls behind
toilets and mirrors, general recessed LED downlights as needed

•
Decorative Sconces: (2) flanking mirror/countertop, waterworks “Carlton” #CHLT01
or similar

•
Countertop, backsplash, and apron: Polished stone

•
Undermount sink: Kohler “Kathryn” #K-2330-G-0 White or similar

•
Faucet: Kohler “Purist” #K-14402-4A-CP Polished Chrome or similar

•
Toilet Partition/Urinal Screens: Bradley, Powder coated Steel, Ceiling hung
Series 600 or similar

•
Restroom Accessories: Bobrick Classic Series, Stainless Steel in Satin Finish
for Dispensers for toilet paper & seat covers, napkin disposal, coat hooks,
mirrors, and all required ADA compliant grab bars

•
Replacement or refurbishment of all toilets to mutually agreeable and updated
standards consistent with other Class A buildings in the Seattle market.






EXHIBIT B

--------------------------------------------------------------------------------




EXHIBIT C


APPROVED LESSEE SIGNAGE


[Attach]





EXHIBIT C

--------------------------------------------------------------------------------




[exhibitc1.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-36-

--------------------------------------------------------------------------------




[exhibitc2.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-37-

--------------------------------------------------------------------------------




[exhibitc3.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-38-

--------------------------------------------------------------------------------




[exhibitc4.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-39-

--------------------------------------------------------------------------------




[exhibitc5.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-40-

--------------------------------------------------------------------------------




[exhibitc6.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-41-

--------------------------------------------------------------------------------




[exhibitc7.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-42-

--------------------------------------------------------------------------------




[exhibitc8.jpg]

HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-43-

--------------------------------------------------------------------------------




EXHIBIT D


EXISTING RIGHTS


[Attach]


 



EXHIBIT D

--------------------------------------------------------------------------------




[exhibitd1.jpg]
  





HomeStreet Bank / USLLC
Twenty-First Amendment to Lease
-45-